DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed March 10, 2021 has been entered.  Claims 1-20 remain pending in this application.

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
Claim 8 has been amended to omit the “and” prior to the two or more row caches, but this “and” is required, as the “two or more row caches” is the last structural limitation of the memory device.
Claims 9-14 are objected to for dependence on claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 13, and 15 recite, using claim 6 for exemplary language, where the logic is further to:
Fetch data from the memory cell array into one of the two or more local caches independent of a row activate cycle for the memory cell array.
The factors as set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) have been considered by the examiner.  The examiner finds the state of the prior art and the amount of direction provided by the inventor as the critical factors supporting a determination of a non-enabling specification, as follows. 

The specification does not provide direction on how this independence is achieved beyond repeating the claim recitations.  What the specification does provide is that an illustrative embodiment of the invention utilizes DRAM technology for the memory cell array, see page 11.  Examiner notes that applicant has pointed out parts of the specification as allegedly enabling the scope of the claim, a response to this argument is provided in the section responding to the arguments.
The state of the prior art does not teach the ability to access DRAM memory cells free from the row activate cycle of the DRAM device.  Cuppu et al. (“A Performance Comparison of Contemporary DRAM Architectures”) discusses different DRAM access timings to increase performance and reduce latency.  These are accomplished mostly by operating the DRAM in page mode, where the row address is held constant, see Figs. 4-6 for example embodiments.  However, regardless of the technique or specific DRAM technology used, any access still requires a row to be activated, see Table 1 for example showing that all DRAM technologies require a period of time for row activation.  As such, accessing a DRAM memory cell is not described in the prior art to be independent of a row activation cycle.  To the contrary, a row activation cycle is a requirement in order to access data in a DRAM cell array.
For a different technology, Giraud et al. (“SRAM Circuit Design”) shows that accessing a memory cell still requires activating a given word line to read from a row, see Section 7.2.2.2.  
In contrast to the prior art, as stated above, the specification does not provide any detail to explain how the invention is capable of fetching data from a memory cell array independent of a row activate cycle.  This is especially noticeable given the exemplary embodiment of a DRAM memory cell array.  However, even considering a scope where the memory cell array that is not DRAM technology, the specification does not provide sufficient detail that one of ordinary skill would find enabling for the claim limitations. 
Claims 2-7 are rejected for dependence on claim 1 and claims 16-20 are rejected for dependence on claim 15. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the additional limitation of “fetch data from the memory cell array…”.  However, this is not a structural limitation but instead a method step, and as such the claim is currently claiming both structural and method limitations, leading to an 
Claims 2-7 are rejected for dependence on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saulsbury et al. (US 5,900,011).
Regarding claim 8, Saulsbury teaches a memory system (Fig. 1, system 100), comprising: 
a memory controller (Fig. 1, CPU 102; as the CPU is seen in Fig. 1 providing the buses required to manage the flow of data and instructions to and from the main memory, the CPU essentially functions as a memory controller); and 
a memory device communicatively coupled to the memory controller (Fig. 1, device 103), the memory device including:
 a memory cell array logically organized in two or more banks of at least two rows and two columns per bank (Fig. 1, memory blocks 104 arrange 16 
two or more row caches respectively coupled to the two or more banks of the memory cell array (Fig. 1, each bank is coupled to an instruction cache bank and a primary data cache bank), wherein each row cache has a size which is an integer multiple of a memory page size of the memory cell array (as seen in the Fig. 2 embodiment, the instruction cache bank has a buffer with 4096 latches, meaning it can read an entire row, or page at once; similarly, the primary data cache bank storage is shown as two buffers each a row wide; consequently, the caches are an integer multiple size of a given row).
Regarding claim 9, Saulsbury teaches the system of claim 8, wherein the memory device further includes logic (Fig. 2, instruction cache bank logic 134 and primary data cache bank logic 150) to: 
decode commands from the memory controller to manage access to the memory cell array and the two or more row caches (the logics are described decoding addresses received in instructions from the CPU, see Col. 4, Lines 51-55, Col. 5, Lines 6-23 for the instruction cache bank logic, and Col. 7, Lines 50-54, Col. 9, Line  54 – Col. 10, Line 5 for the primary data cache bank logic; the memory controller is read upon by the CPU of Fig. 1, as the CPU is seen providing the buses required to manage the flow of data and instructions to and from the main memory; further, the CPU provides a write/read signal on the control bus to indicate whether an incoming command is a read 
Regarding claim 14, Saulsbury teaches the system of claim 9, wherein the logic is further to: 
provide read and write access for the memory controller to data in the two or more row caches in response to specified commands (“The CPU also issues a write/read (W/R) signal on the control bus 116 that indicates whether a read or write is occurring,” Col. 8, Lines 42-44, teaching that the originating host can specify what command is being performed; further, as seen in the Fig. 6 state machine for the primary data cache bank, based upon the specified command and state of a word in the cache line, i.e. – hit/miss and clean/dirty, then access to the primary data cache bank may be provided).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saulsbury, with evidence for inherency provided by IBM (“Understanding DRAM Operation”).
Saulsbury teaches the system of claim 9, wherein the logic is further to: 
fetch one or more cachelines into a specified row cache of the two or more row caches based on an indicator in a column address strobe command (after determining if the respective bank is the correct bank selected, see the citations in claim 2, the respective logics are able to fetch a cache line from the DRAM into the cache; for the instruction cache, Fig. 4 indicates that this fetch 141 occurs when the bank is selected and there’s a miss in the instruction cache, meaning that some of the received address bits do not match a line currently in the cache, see Col. 5, Lines 24-34; for the primary data cache bank, Fig. 6 shows that this fetch 163 occurs when the bank is selected, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saulsbury in view of Kaseridis et al. (“Minimalist Open-page: A DRAM Page-mode Scheduling Policy for the Many-core Era”), with evidence of inherency provided by IBM.
Regarding claim 11, Saulsberry, with evidence from IBM, teaches the system of claim 10, but fails to teach wherein the logic is further to: 
load a current superset of cachelines into the specified row cache based on a state of a bit in the column address strobe command.
Kaseridis’ disclosure is related to a scheduling policy for accessing DRAM accesses, and as such comprises analogous art. 
As part of this policy, Kaseridis describes a DRAM system utilizing a finer mapping scheme, where there are 128 cache lines for every row, see Section 4.1, where an Fig. 5B shows an address mapping scheme where bits 6 and 7 allow for designating a sequential access for up 
In addition to this multi-line request, Kaseridis also provides for the ability to consolidate multiple requests into a sequence in order to process requests directed to the same DRAM page together. See Section 4.2.1. 
An obvious modification can be identified: instead addressing the cache lines as full width as Saulsbury utilizes, see Col. 4, Lines 27-33 and Col. 15, Lines 30-32, addressing the cache lines with multiple lines per row while incorporating the ability to map requests to multiple cache lines and a scheduling policy to process requests to the same page together.  Such a modification reads upon the limitation, as multiple cache lines are accessed based on the multiple cache line bits of the address.  Further, regarding the amendment to recite the column address strobe, then as bits 6 and 7 are designated as part of the column address, then when latching the column addresses utilizing the column address strobe signal, as discussed in the claim 10 rationale, there would be a necessary recognition of bits 6 and 7’s state indicating whether or not sequential accesses were occurring. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kaseridis’ finer cache line mapping as well as the multi-line requests and same page processing into Saulsbury’s system, as Kaseridis’ ability to request multiple cache lines within the same page provides the same ability to utilize spatial locality as Saulsbury’s full width cache lines, while Kaseridis’ ability to address cache lines at a finer granularity than full width allow for a latency savings by reducing the number of 
Regarding claim 12, Saulsbury, with evidence from IBM, teaches the system of claim 10, but fails to teach wherein the logic is further to: 
load a subsequent superset of cachelines into the specified local cache based on a state of a bit in the read command.
Kaseridis’ disclosure is related to a scheduling policy for accessing DRAM accesses, and as such comprises analogous art. 
As part of this policy, Kaseridis describes a DRAM system utilizing a finer mapping scheme, where there are 128 cache lines for every row, see Section 4.1, where an Fig. 5B shows a mapping scheme where bits 6 and 7 allow for designating a sequential access for up to 4 cache lines in the same page as a requested cache line addressed in bits 14-18, see Section 4.1.  This provides for the ability to read multiple cache lines.
In addition to this multi-line request, Kaseridis also provides for the ability to consolidate multiple requests into a sequence in order to process requests directed to the same DRAM page together. See Section 4.2.1. 
An obvious modification can be identified: instead addressing the cache lines as full width as Saulsbury utilizes, see Col. 4, Lines 27-33 and Col. 15, Lines 30-32, addressing the cache lines with multiple lines per row while incorporating the ability to map requests to multiple cache lines and a scheduling policy to process requests to the same page together.  Such a modification reads upon the limitation, as Kasediris’ address mapping allows for the ability to read multiple cache lines, or a superset of cache lines, based on the status of the relevant bits, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kaseridis’ finer cache line mapping as well as the multi-line requests and same page processing into Saulsbury’s system, as Kaseridis’ ability to request multiple cache lines within the same page provides the same ability to utilize spatial locality as Saulsbury’s full width cache lines, while Kaseridis’ ability to address cache lines at a finer granularity than full width allow for a latency savings by reducing the number of lines/words accessed in a row from the entire row to just the cache lines that are requested or prefetched.

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered and are persuasive in part, unpersuasive in part, and moot in part.
Regarding the arguments concerning the rejections under 35 U.S.C. 112(a), applicant argues that the specification provides sufficient detail to enable the limitation fetching data independent of a row activate cycle.  Applicant points to a section of the disclosure, specifically pointing out [0033], [0042-0044] of the published application as providing support for the claim 
Examiner notes that even if the specification was considered enabling, the specification is arguably enabling only for the given embodiment of the disclosure, with the DRAM memory, 
Regarding the prior art rejections, applicant argues that:
Claims 1 and 15 are allowable for inclusion of the subject matter originally recited in claims 6 and 20,
Saulsbury fails to teach the row cache of claim 8,
Saulsbury fails to teach decoding commands for managing access to the memory cell array and the row caches,
Saulsbury fails to teach column address strobe commands,
Saulsbury fails to teach providing read and write access independent of access to the memory cell array in response to specified commands.
Regarding claims 1, 15, and their dependent claims, examiner agrees that the prior art rejection is withdrawn for inclusion of the subject matter originally recited in claims 6 and 20.  However, the rejection to the claims under 35 U.S.C. 112(a), originally provided for only claims 6 and 20, is maintained across claims 1, 15, and their dependent claims and as such the claims are not allowable.  Examiner additionally notes that, contrary to applicant’s argument, an enablement rejection under 35 U.S.C. 112(a) is not necessarily indicative of a lack of prior art, but instead a failure of the specification to enable the claim scope given an analysis of the Wands
Regarding the alleged failure to teach the row cache, applicant alleges this failure to teach the term broadly without further evidence.  Upon review of the specification cited, the row cache appears to be a cache located in the DRAM that can store data fetched from the DRAM.  It is unclear how Saulsbury’s cache banks, explicitly shown to be implemented within the DRAM devices, fails to teach this limitation.  This argument without further evidence is unpersuasive.
Regarding the alleged failure to teach the decoding of commands and managing access to the memory cell array and row caches, applicant points to a lack of the term “command” in Saulsbury.  However, Saulsbury shows different logics that provide access to the main memory and caches as described in the rejection, with the rejection clarified to point to the CPU’s ability to provide read/write signals over the control bus.  Some of the other dependent claims point to the cache state machines, with a clear differentiation between read and write commands.  The argument that the prior art fails to teach the claim due to a difference in terminology is unpersuasive. 
Regarding the alleged failure to teach the column address strobe, this is not persuasive, as the DRAM technology requires a column address strobe command in order to latch column addresses identifying bit lines to access the individual cells and is considered inherent to the technology.  A new IBM reference is cited to provide proof of inherency.
Regarding the alleged failure to teach providing read and write access for the memory controller to data independent of access to the memory cell array in response to specified commands, examiner first notes that the argued claim is different from what is currently recited in claim 14 as filed, as the claim recites “provide read and write access for the memory 
In addition, while this argument is currently moot, as the “independent of access to the memory cell array” is not currently recited, applicant tries to point to the use of the term “independent” and argue that Saulsbury cannot access the cache without an access to the DRAM, arguing that the office action inconsistently interprets the term independent.  This is incorrect.  As cited in the art, while an access made can result in access the DRAM memory, a hit in the primary data cache bank can result in reading/writing data from/to the primary cache bank without an access to the underlying DRAM array.  As such, Saulsbury clearly provides for a scenario where a memory access is performed to the cache without requiring an access to the underlying DRAM. Examiner notes that applicant points to an overlapping address space of the memory space and cache; however, an overlapping address space is not an access to the main memory, and as such does not destroy the independence of Saulsbury’s conditional accesses. The application of Saulsbury is consistent with the interpreted scope of the term independent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2015/0371689) and Sethuraman et al. (US 2017/0006303) disclose row caches/row buffer caches used in conjunction with DRAM devices
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The recitation of the term “column address strobe command” was not previously recited and required the IBM reference as evidence of inherency.  The amendments to the claims further altered which claims were rejected under 35 U.S.C. 112(a).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139